[Cite as C.L. v. T.B., 2018-Ohio-1074.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


[C.L.],                                           :

                 Petitioner-Appellant,            :                No. 17AP-813
                                                              (C.P.C. No. 17DV-1617)
v.                                                 :
                                                         (ACCELERATED CALENDAR)
[T.B.],                                           :

                 Respondent-Appellee.              :


                                          D E C I S I O N

                                      Rendered on March 23, 2018


                 On brief: C.L., pro se. Argued: C.L.

                   APPEAL from the Franklin County Court of Common Pleas,
                       Division of Domestic Relations, Juvenile Branch

LUPER SCHUSTER, J.
          {¶ 1} Petitioner-appellant, C.L., pro se, appeals from an entry of the Franklin
County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, denying
C.L.'s petition for a civil protection order ("CPO") against respondent-appellee, T.B. T.B.
did not file a brief in this action. For the following reasons, we affirm.
I. Facts and Procedural History
          {¶ 2} On November 6, 2017, C.L. filed a petition for a CPO against T.B., the father
of her minor child. That same day, the trial court granted C.L. a temporary ex parte CPO
effective until the full hearing on C.L.'s petition, scheduled for November 15, 2017.
          {¶ 3} On November 15, 2017, the trial court conducted a full hearing, and both C.L.
and T.B. appeared without counsel. Following the hearing, the trial court concluded C.L.
did not prove, by a preponderance of the evidence, that T.B. committed any of the acts
necessary to support granting a CPO under R.C. 3113.31. Thus, the trial court denied C.L.'s
No. 17AP-813                                                                                 2

petition for a CPO, journalizing its decision in a November 15, 2017 entry. C.L. timely
appeals.
II. Assignments of Error
       {¶ 4} C.L. assigns the following errors for our review:
                [1.] The Judge allowed me to be threatened by a man that
                answered yes to her asking if he threatened me, it was a
                protection order hearing 17DV-11-1617 on November 15, 2017,
                and it is overdue needed with the complete psychopathic threat
                and predator that he has been.

                [2.] A document entry decision that the Judge falsified and
                Magistrate [ ] and the Guardian ad litem carried out is the error
                made that we are unable to fathom.

                [3.] Judge [ ], Magistrate [ ], and the Guardian ad litem have to
                do with perjury and falsifying documents. Those same
                mentioned and Magistrate [ ] have to do with endangering.
(Sic passim.)
III. Analysis
       {¶ 5} C.L.'s three assignments of error are interrelated and we address them
jointly. Taken together, C.L.'s assignments of error assert the trial court erred when it
denied her petition for a CPO against T.B. Generally, the decision of whether or not to grant
a CPO lies within the sound discretion of the trial court. Martin v. Martin, 10th Dist. No.
13AP-171, 2013-Ohio-5703, ¶ 6, citing Daughtry v. Daughtry, 10th Dist. No. 11AP-59, 2011-
Ohio-4210, ¶ 5. An abuse of discretion connotes a decision that was unreasonable,
arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).
       {¶ 6} "The 'statutory criterion to determine whether or not to grant a [CPO]
pursuant to R.C. 3113.31 is the existence or threatened existence of domestic violence.' "
J.R. v. E.H., 10th Dist. No. 16AP-431, 2017-Ohio-516, ¶ 15, quoting Thomas v. Thomas, 44
Ohio App. 3d 6, 8 (10th Dist.1988). To the extent C.L. intends to challenge the trial court's
factual conclusions regarding C.L.'s allegations of threatened domestic violence, we note
that C.L. did not provide this court with a transcript of the trial court's evidentiary hearing
of November 15, 2017.
       {¶ 7} "[A] bedrock principle of appellate practice in Ohio is that an appeals court is
limited to the record of the proceedings at trial." Morgan v. Eads, 104 Ohio St. 3d 142,
No. 17AP-813                                                                                 3

2004-Ohio-6110, ¶ 13. Thus, C.L. had the responsibility to provide a transcript of the trial
court proceedings because C.L. bears the burden of showing error by reference to matters
in the record. Kidane v. Gezahegn, 10th Dist. No. 14AP-892, 2015-Ohio-2662, ¶ 10, citing
Rose Chevrolet, Inc. v. Adams, 36 Ohio St. 3d 17, 19 (1988). "When portions of the
transcript necessary for resolution of assigned errors are omitted from the record, the
reviewing court has nothing to pass upon and thus, as to those assigned errors, the court
has no choice but to presume the validity of the lower court's proceedings, and affirm."
Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 199 (1980).
         {¶ 8} Here, the absence of a transcript prevents us from discerning whether C.L.
introduced any evidence substantiating her claims. Thus, because we lack the means to
assess C.L.'s argument, we must presume that no error occurred. Kidane at ¶ 11 (concluding
the appellate court could not assess the validity of the appellant's arguments that the trial
court overlooked evidence of child abuse in denying a CPO because the appellant did not
file a transcript on appeal).
         {¶ 9} We are mindful that C.L. attached to her brief various email and text message
correspondences alleged to be between herself and T.B. in an effort to demonstrate T.B.'s
threatening behavior. "However, '[a]n exhibit merely appended to an appellate brief is not
part of the record, and we may not consider it in determining the appeal.' " Kidane at ¶ 12,
quoting Cashlink, LLC v. Mosin, Inc., 10th Dist. No. 12AP-395, 2012-Ohio-5906, ¶ 8.
Consequently, we must exclude these materials from our review.
         {¶ 10} Because C.L. did not provide this court with an evidentiary transcript of the
proceedings before the trial court, we must reject the arguments made in her three
assignments of error. Therefore, we overrule C.L.'s first, second, and third assignments of
error.
IV. Disposition
         {¶ 11} Based on the foregoing reasons, the trial court did not abuse its discretion in
denying C.L.'s petition for a CPO. Having overruled C.L.'s three assignments of error, we
affirm the judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations, Juvenile Branch.
                                                                         Judgment affirmed.
                            DORRIAN and HORTON, JJ., concur.